Case: 17-30584      Document: 00514324564        Page: 1     Date Filed: 01/26/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                   No. 17-30584                                 FILED
                                 Summary Calendar                        January 26, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
CRAIG C. ANDREWS; BEVERLY R. ANDREWS,

                                                Plaintiffs−Appellants,

versus

LOMAR SHIPPING, LIMITED; MS MAINE TRADER GMBH & COMPANY,
Incorrectly Named as Lomar Corporation, Limited,

                                                Defendants−Appellees.


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                               No. 2:16-CV-14842




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Craig Andrews, a river pilot, along with his wife, sued, in diversity, for
alleged injury from climbing a ladder that, he claims, was negligently rigged.
The district court granted summary judgment for the defendant companies,
explaining its decision in a thorough and detailed nineteen-page Order and



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-30584       Document: 00514324564   Page: 2   Date Filed: 01/26/2018


                                  No. 17-30584

Reasons. On appeal, Andrews questions whether summary judgment should
have been granted in a complex matter, whether the district court should have
applied the presumptions from the Pennsylvania Rule and Housely v. Cerise,
whether the court used the wrong caselaw in granting summary judgment, and
whether there are genuine issues of material fact.

      The district court properly granted summary judgment for want of
adequate and competent medical evidence. As the court carefully explained,
   To create a genuine issue for trial and withstand summary judgment,
   the plaintiffs must submit competent admissible medical evidence that
   his hip surgery was caused by the injury he says he suffered climbing
   the accommodation ladder . . . . In support of their causation theory,
   the plaintiffs submit an unsworn letter from a previously-deposed doc-
   tor, who states in conclusory fashion that Mr. Andrews’s description of
   his leg position in climbing and maneuvering the ladder “could have
   resulted in fracture of the antero-superior aspect of the ‘socket’ of the
   left hip arthroplasty.”
Summarizing the record, the district court explained that “[t]he only evidence
on medical causation are two doctors suggesting that the hip revision surgery
was necessary due to wear and tear of the hip replacement and one doctor’s
. . . testimony that he lacks sufficient information to render a medical causa-
tion opinion.” The court therefore concludes that “[b]ecause there is no medical
expert opining that Mr. Andrews’s left hip injury was, more likely than not,
caused by the . . . ladder . . ., [there is] a complete absence of record evidence
to support the mandatory element of medical causation.”

      In sum, it is undisputed that Andrews had experienced substantial hip
issues before the alleged accident. As the district court pointed out, nothing in
the record supports, to the degree required for liability, Andrews’s notion that
the incident involving the ladder contributed to his difficulties. The summary
judgment is AFFIRMED, essentially for the reasons comprehensively provided
by the district court.


                                        2